Citation Nr: 0714472	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-27 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction of the veteran's VA pension 
benefits based upon countable income for his spouse was 
proper.  

2.  Entitlement to a waiver of recovery of the overpayment of 
VA pension benefits in the amount of $51,620.00.

(The issues of entitlement to service connection for post-
traumatic stress disorder, and entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities will be addressed in a separate rating decision 
under the same docket number.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1970 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA), Waco, Texas, Regional Office (RO).  A September 
2004 administrative decision of the RO reduced the veteran's 
pension benefits based upon countable income for his spouse.  
A May 2005, decision by the Committee on Waivers and 
Compromises (the Committee) at the RO denied a waiver of 
recovery of the overpayment of pension benefits in the 
calculated amount of $51,620.00, finding that recovery of the 
overpayment would not violate the principles of equity and 
good conscience.  

In February 2007, the veteran was scheduled for a travel 
Board hearing at the RO before the Board, but failed to 
appear at that requested hearing.  

The issue of entitlement to a waiver of recovery of a pension 
overpayment in the amount of $51,620.00 is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The veteran's spouse is in receipt of Social Security 
Administration income.  

2.  The veteran and his spouse are not separated by reason of 
marital discord. 

3.  The veteran's spouse receives reasonable support 
contributions from the veteran.
CONCLUSION OF LAW

The income of the veteran's spouse was countable for pension 
purposes, and the reduction of the veteran's pension benefits 
based upon the spouse's countable income was proper.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.21, 3.23, 
3.60, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Prior to the RO's 
determination of the veteran's claim, VA issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  However, under the circumstances presented in 
this case, it is not the factual evidence that is dispositive 
of the present appeal, but rather the application of the law 
and regulations to the undisputed facts.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (where "the law as 
mandated by statute, and not the evidence, is dispositive . . 
., the VCAA is not applicable").  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (regarding entitlement 
to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, United States Court 
of Appeals of Veterans Claims recognizes that neither duty to 
assist nor duty to notify provisions of VCAA are implicated 
when question is limited to interpretation and application of 
a statute), and Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In any event, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in a May 2004 
"due process" letter, a September 2004 letter notifying him 
of its decision, and the statement of the case issued to him 
in March 2005.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons his 
claim was denied and the evidence it had considered in 
denying the claim.  Further, in the statement of the case, 
the RO advised the veteran of the legal criteria governing 
the countable income issue on appeal, to include reference to 
pertinent statutes and regulations.  The veteran has been 
given an opportunity to provide evidence and argument on the 
matter.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence for his claim, to include affording him 
the opportunity for a hearing.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Accordingly, it is not 
prejudicial to the veteran to issue a decision on the claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran has been in receipt of VA disability pension 
benefits since December 1, 1991 based upon his report of no 
countable income.  In May 2004, the RO advised the veteran 
that it had received information that his spouse had been in 
receipt of Social Security Administration (SSA) income from 
December 1991.  The veteran was further advised that, because 
he had more countable income than he had reported, his VA 
disability pension benefits would be reduced.  

In a June 2004 letter to the RO, the veteran stated that 
since December 1, 1991, his spouse's SSA benefits had never 
benefited his household.  He indicated that he and his spouse 
had always maintained two separate households, although at 
least two weeks out of every month his spouse eats and sleeps 
at his household.  The veteran stated that "her benefits 
support her household, but I help support her needs with my 
benefits."  The veteran stated that he had advised VA of 
this situation in 1991, and VA stated that since he and his 
spouse maintained two separate households, and since her SSA 
benefits did not benefit his household, her benefits would be 
counted as zero income toward his household.   

In September 2004, the RO reduced the veteran's VA disability 
pension benefits based upon countable income derived from his 
spouse's SSA benefits.  In July 2005, the veteran perfected 
an appeal of that reduction of VA disability pension due to 
the finding that the SSA income of his spouse was countable 
for pension eligibility purposes.  

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations.  
38 C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a).  Social Security Administration (SSA) income is not 
specifically excluded under 38 C.F.R. § 3.272.  Such income 
is therefore included as countable income.  

The income of a dependent spouse must be included as the 
veteran's countable income for VA pension purposes.  38 
C.F.R. § 3.23(d)(4).  Unless a veteran and his or her spouse 
who live apart are also estranged, and the veteran is not 
contributing reasonably to the spouse's support, the 
veteran's spouse is a dependent.  38 C.F.R. § 3.23(d).  See 
also 38 C.F.R. § 3.60 ("a person shall be considered as 
living with his or her spouse even though they reside apart 
unless they are estranged.").  The Veterans Benefits Manual 
defines a couple as "estranged" if they live apart because of 
marital discord.  M21-1, Part IV, 16.26 (b)(5).  

The veteran has argued that he and his spouse maintained two 
separate households and that his spouse's SSA income did not 
benefit his household and therefore it should be excluded 
from his countable income.  The veteran has reported, 
however, that although he and his spouse have separated 
residences, "2 weeks out of every month [his spouse] eats 
and sleeps at [his] household."  Moreover, the veteran has 
admitted that he supports his spouse's household with his 
benefits.  Although they have separate households, it is 
clear that the veteran and his spouse are not "estranged" 
as defined by VA manual provisions.  Just as significantly, 
the veteran reported that he contributes to his spouse's 
support.  She therefore qualifies under the law as a 
dependent spouse.  38 C.F.R. § 3.23(d)(1) (2006).  The law 
regarding countable versus excludable income is clear.  The 
income of a dependent spouse must be included as the 
veteran's countable income for VA pension purposes.  38 
C.F.R. § 3.23(d)(4).  Indeed, the requirement that separated 
spouses be estranged for a dependency to be eliminated was 
designed to prevent veterans and their spouses from electing 
to live apart for the purpose of maximizing VA benefits by 
excluding the spouse's income.  See 38 C.F.R. § 3.60.

In the alternative, the veteran has implicitly argued that he 
should be provided a hardship exclusion of the income of his 
dependent spouse.  The Board notes that although there exists 
an exclusion in cases of hardship for the income of a 
dependent child, such exclusion does not apply to that of a 
dependent spouse.  38 C.F.R. § 3.23(d)(5) (2006).  

While the Board can certainly empathize with any financial 
difficulty the veteran may experience, given his income, the 
Board finds that the RO was correct in reducing the veteran's 
pension benefits by virtue of the inclusion of his spouse's 
income.  Where the law is dispositive, the claim must be 
denied due to a lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  As such, review of the VCAA is 
not necessary.  See generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Mason v. Principi, 16 Vet. App. 129 
(2002).


ORDER

The reduction of the veteran's pension benefits based upon 
countable income for his spouse was proper, and the veteran's 
challenge to the reduction of his disability pension benefits 
is denied. 




REMAND

With respect to the issue of waiver of the overpayment of 
$51,620.00, it is noted that following the issuance of the 
January 2006 statement of the case, the veteran submitted an 
updated VA Form 5655, Financial Status Report, dated January 
17, 2006.  This additional financial information has been 
associated with the claims file.  It reflects a financial 
status that is significantly worse than financial information 
that the veteran had previously submitted.  It is the 
veteran's primary contention that the repayment of the 
overpayment would impose upon him and his family an undue 
hardship.  The potential for the imposition of an undue 
hardship is one of the elements for consideration in the 
determination of whether the collection of an overpayment 
would violate the principles of equity and good conscience.  
38 C.F.R. § 1.965 (2006).  Since this evidence is pertinent 
to the veteran's claim, and since it has not been considered 
by the Committee, and the veteran has not submitted a 
statement waiving such consideration, it must be referred to 
the Committee for initial review.  38 C.F.R. § 19.31 (2006). 

Secondly, in the recently submitted financial status report, 
the veteran indicated that in addition to his spouse he has 
one dependent of adult age.  If this adult is contributing to 
the household expenses, his contributions should be reflected 
in an accurate financial status report.  It was further 
stated in the January 2006 financial status report that the 
veteran has recurring monthly expenses including payments of 
$100 per month for a phone, $100 per month for clothing, $100 
per month for a television and a stereo, and $200 per month 
for transportation.  The veteran has indicated, however, that 
he is unemployed and, as such, some of these expenses may be 
considered.  The veteran should be provided an opportunity to 
address these discrepancies.   

Under the circumstances, it is necessary that the case be 
remanded to the RO for the following:

1.  The veteran should be provided with 
another financial status report form 
(VA Form 5655) and asked to submit a 
current financial status report.  The 
veteran should be requested to include 
within the updated financial status 
report contributions made to the 
household expenses by any adults sharing 
his household, and any information that 
would substantiate that his current 
monthly are for necessities.  

2.  Following an appropriate period of 
time for response, the veteran's request 
for a waiver should be readjudicated, 
taking into consideration all evidence 
contained in the claims file, including 
that submitted following the issuance of 
the January 2006 statement of the case.  
If a waiver is denied, the reasons and 
bases for that decision should be 
explained, specifically addressing the 
principles of equity and good conscience, 
in accordance with 38 C.F.R. § 1.965(a) 
(2006).  If any benefit on appeal remains 
denied the veteran and his representative 
should be provided a supplemental 
statement of the case and be given the 
legally requisite opportunity to respond.  
The claims folder should then be returned 
to the Board.

The purpose of this remand is to ensure due process and to 
assist the veteran in the development of his claim.  No 
action by the veteran is required until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


